TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 19, 2014



                                      NO. 03-11-00085-CR


                                   Mark A. Clark, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court on February 7, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment of conviction. Therefore, the Court affirms the trial

court’s judgment of conviction. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.